United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3666
                                     ___________

United States of America,                 *
                                          *
      Plaintiff - Appellee,               * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Juan Rivera-Vargas,                       *       [UNPUBLISHED]
                                          *
      Defendant - Appellant.              *
                                     ___________

                               Submitted: June 16, 2011
                                  Filed: October 6, 2011
                                   ___________

Before LOKEN, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Rivera-Vargas, a citizen of Mexico, was arrested and removed from the
United States in 1993, after pleading guilty to selling marijuana, and again in 1996,
after being convicted of selling cocaine, an aggravated felony. He illegally reentered
again and in March 2010 was arrested and charged in state court with a drug offense
after a warrant search uncovered methamphetamine and a firearm. He then pleaded
guilty to the federal offense here at issue, illegal reentry after removal in violation of
8 U.S.C. § 1326 and 6 U.S.C. §§ 202 and 557. The plea agreement included
sentencing stipulations projecting that the advisory guidelines sentencing range would
be either 41 to 51 months or 46 to 57 months in prison, depending upon the district
court’s determination of Rivera-Vargas’s criminal history category.
       Prior to sentencing, Rivera-Vargas submitted a Position Pleading arguing that
he should be sentenced to 13 months in prison because of his advanced age,
impoverished upbringing, lack of education, "stale" criminal history, large immediate
family, and acceptance of responsibility. The government filed a pleading urging a
sentence within the advisory guidelines range. At sentencing, defense counsel argued
for a 13-month sentence because Rivera-Vargas only returned to the United States to
be with his family and to escape “growing violence” in Mexico. Counsel explained
that Rivera-Vargas had pleaded guilty to the state court drug charges and anticipated
a 48-month sentence but urged the court to ignore those charges. The Government,
on the other hand, argued that the prior drug convictions and pending drug charges
were highly relevant and urged the court to impose a within-range sentence.

      The district court1 first determined without objection that the advisory range
was 41 to 51 months in prison, as calculated in the Presentence Investigation Report
(PSR). After noting that it had considered the PSR, relevant sentencing precedents,
and the 18 U.S.C. § 3553(a) sentencing factors, the court sentenced Rivera-Vargas to
51 months in prison, the top of that range. The court made the sentence concurrent
with any sentence the state court may impose "so he gets a free pass on the drug
charges unless the judge [in Ramsey County] sentences him to more than 51 months."

      On appeal, Rivera-Vargas argues that the district court imposed a substantively
unreasonable sentence because it “committed a clear error in judgment in weighing
the appropriate § 3553(a) factors cited in his position paper.” We review the court’s
sentencing decision for abuse of discretion, taking into account the totality of the
circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). Our review of the
court’s weighing of the § 3553(a) factors is narrow and deferential. "[I]t will be the
unusual case when we reverse a district court sentence -- whether within, above, or


      1
       The Honorable Michael J. Davis, Chief Judge of the United States District
Court for the District of Minnesota.

                                         -2-
below the applicable Guidelines range -- as substantively unreasonable." United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

       Here, Rivera-Vargas repeatedly entered this country illegally and committed
drug trafficking offenses, which weighs heavily against his contention that a below-
guidelines-range sentence was sufficient to reflect the seriousness of his offense,
afford adequate deterrence, and protect the public from future crimes. The district
court was not required to offset these factors by giving greater weight to his age,
family relationships, and impoverished childhood in Mexico. "A district court's
choice to assign relatively greater weight to the nature and circumstances of the
offense than to the mitigating personal characteristics of the defendant is well within
its wide latitude in weighing relevant factors." United States v. Farmer, 647 F.3d
1175, 1179-80 (8th Cir. 2011).

       Having carefully considered the totality of the circumstances, we have no
difficulty concluding that the district court did not abuse its substantial sentencing
discretion. Accordingly, the judgment of the district court is affirmed.
                       ______________________________




                                         -3-